TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-20-00429-CV


                                 David F. Henges, Appellant

                                               v.

                Leslie Henges Dolliver, Limited Guardian of the Person and
                  Full Guardian of the Estate for David Henges, Appellee


                FROM THE PROBATE COURT NO. 1 OF TRAVIS COUNTY
      NO. C-1-PB-19-000860, THE HONORABLE GUY S. HERMAN, JUDGE PRESIDING



                           MEMORANDUM OPINION


              This is an appeal from the probate court’s order finding David Faulkner Henges

incapacitated and appointing his daughter, Leslie Henges Dolliver, permanent guardian with

limited authority over his person and with full authority of his estate. In one issue, Henges

asserts that the probate court abused its discretion by disregarding alternatives to guardianship

and imposing a guardianship. We will affirm the probate court’s order.


                                       BACKGROUND

              Henges is a retired orthopedic surgeon. After his wife died in 2009, Henges lived

with Dolliver and her family for approximately ten years. In 2014, after Henges recovered from

a bout of double pneumonia and a cardiac event that triggered his defibrillator pacemaker,

Dolliver and her sister observed what they believed to be unusual and concerning behaviors on

his part, specifically a change in Henge’s handling of his retirement investments. At Dolliver’s
urging, Henges submitted to a neurological evaluation, which resulted in a diagnosis of mild

dementia.   In 2015, the family updated Henges’s formal estate-planning documents, which

included a durable power of attorney and a medical power of attorney that named Dolliver and

her sister as co-agents. In 2018, Henges suffered what he believed to be a heart attack and

was hospitalized. After the hospitalization and a range of diagnostic procedures, his treating

physicians determined that he had an issue with his gall bladder. Dolliver observed that the

diagnostic procedures, which included three anesthesias, were difficult for Henges to tolerate and

she believed caused Henges to have a diminished ability to care for himself. Dolliver and her

sister determined that it was necessary to move Henges to a nearby assisted living facility.

Henges lived in that facility for approximately six months until early 2019 when he moved to the

newly opened Belmont Village, where he currently resides.

               In March 2019, Dolliver and her sister filed a joint application for limited

guardianship of Henges’s person. The application alleged that Henges, who was then eighty-one

years old, had been diagnosed with vascular dementia with delusions and that his condition was

such that he was incapable of managing his personal, medical, legal, and financial affairs. The

application alleged that an existing management trust created and funded pursuant to a Statutory

Durable Power of Attorney granted to Dolliver was at that time a less restrictive alternative to

guardianship of Henges’s estate, but that an existing Medical Power of Attorney had proved

insufficient to protect Henges from making decisions against his own interest. The application

further alleged that Henges refuses medical advice and treatments from his doctors and threatens

to revoke the Medical Power of Attorney, and that Henge’s physician, Dr. Matthew Freeman,

advised Dolliver to seek guardianship of Henges’s person because the physician was no longer

comfortable relying on the authority granted by the Medical Power of Attorney.

                                                2
              The    application   was   supported   by   a   report   from   Dr.   Freeman,   a

neuropsychologist, who stated that Henges had been diagnosed with mild cognitive impairment

and suspected dementia in 2014 by Dr. Bertelson, who Henges replaced with Dr. Devere because

Henges disagreed with the diagnosis. Dr. Devere confirmed the diagnosis, prescribed an Exelon

patch, and conducted an additional test to determine “if Alzheimers was part of the problem.”

Dr. Freeman stated that the results of that test showed a “strong likelihood of Alzheimers,” but

that Henges did not return for visits with his neurologist from 2015 to 2018. When his Exelon

prescription ran out, Henges contacted an old friend who was a neurologist, Dr. Phil Leonard.

Dr. Freeman stated that Dr. Leonard refilled the prescription for a couple of years without

personally evaluating Henges and that Dr. Leonard’s Texas medical license had been revoked by

the Texas Medical Board in June 2018.

              Dr. Freeman reported that Henges underwent a cognitive evaluation in August

2018 and that after reviewing that evaluation and the totality of the testing done over the past

five years, and after conducting multiple personal interviews, he believed that Henges is an

“extreme case” who refuses to accept his diagnosis and has made an appointment with yet

another neurologist. Dr. Freeman stated that although Henges had appointed Dolliver and her

sister as his co-agents on his medical power of attorney, he is “very combative with them and

refuses to give up the drivers’ license that he managed (with the help of a well-meaning friend)

to get replaced in February [2019].” Dr. Freeman recommended that the daughters seek a

guardianship so they could prevent him from driving, which presents a danger to himself and

others, and so that they could prevent Henges from following through on his threat to revoke

the medical power of attorney if they do not follow his wishes. Dr. Freeman opined that

Henges is “impaired and needs to ultimately have someone in charge of making sound medical

                                               3
decisions for him.” The application was also supported by Dr. Freeman’s Certificate of Medical

Examination in which he diagnosed Henges with vascular dementia with delusions with a

prognosis of gradual continued progression.

                In response to the application, Henges retained an attorney, Don Ford, to

represent him and requested that the court appoint Ford as Henges’s guardian ad litem and

stated that he opposed the guardianship because he was not incapacitated and, even if found

to be incapacitated, available supports and services were sufficient to avoid the need for a

guardianship.

                At a September 2019 hearing on the application, the court heard testimony

that focused on the issues of Henges’s residence, medical care, and desire to continue driving.

At the time, Dolliver did not seek guardianship of Henges’s estate because she believed the

management trust provided sufficient protection, specifically because the brokerage firm “ha[d]

the dementia diagnosis on file” and knew to call her if there was unusual activity. Dr. Freeman

testified about his diagnosis of mild vascular dementia with “a possible component of

Alzheimer’s disease.” He stated that he had witnessed Henges having “delusional thoughts in

clinic,” which he described as “firmly held false beliefs.”    Dr. Freeman testified that his

diagnosis was consistent with the reports of other neurologists who had examined Henges.

                The court heard testimony from Dr. Edward Gripon, a forensic psychiatrist, who

opined that Henges was not incapacitated. He testified that Henges was no more vulnerable to

being taken advantage of than other people and that Henges was capable of administering his

own medication, although he agreed that Henges “may not agree with all of them” and that

Henges might not take medications prescribed for dementia if he did not agree with the

diagnosis. Dr. Gripon testified that Henges did not want to continue to live at Belmont Village

                                               4
and wants to go back to a less restrictive environment. After Dr. Gripon finished testifying, the

court recessed the hearing.

               After the hearing, Dolliver filed a motion asking the court to appoint Dr. Jason

Schillerstrom to perform an independent medical examination. See Tex. Est. Code § 1101.103

(providing that if court determines it is necessary, court may appoint physician to examine

proposed ward). Henges agreed to the examination and the parties also agreed that Henges

would not drive a car while the case was pending and would be accompanied by a representative

of a temporary guardian service at all medical appointments. Dr. Schillerstrom performed the

medical evaluation and submitted a report to the court.       Dr. Schillerstrom’s evaluation of

Henges’s mental functioning included a diagnosis of “Major Neurocognitive Disorder, secondary

to cerebrovascular disease” of mild severity with a poor prognosis. He stated that it would be

in Henges’s best interest to be placed in a secure facility for the elderly or in a secure nursing

facility that specialized in the care and treatment of people with dementia. Dr. Schillerstrom

also stated that Henges did not have sufficient capacity to give informed consent to the

administration of dementia medication, which he found would be in Henges’s best interest to

take. Dr. Schillerstrom found that Henges had deficits in short-term memory, problem solving,

reasoning logically, grasping abstract aspects of his situation, and breaking down complex

tasks into simple tasks and carrying them out.      Finally, while Dr. Schillerstrom concluded

that Henges could attend to basic activities of daily living, such as bathing and dressing, he

was not able to initiate and make responsible decisions regarding complex financial decisions,

managing a bank account, operating a motor vehicle, consenting to medical treatment, or

determining his own residence.




                                                5
               Thereafter, Dolliver amended the application to seek guardianship not only of

Henges’s person, but also of his estate. Dolliver alleged that “it has become apparent that certain

assets cannot be adequately protected or managed using a trust or other less restrictive means”

and that Henges had repeatedly told Dolliver that she had gone beyond the power he granted her

in the Statutory Durable Power of Attorney in 2015 and threatened to revoke it. Dolliver also

alleged that after she received an alert about account activity related to Henges’s Roth IRA, the

financial institution holding the account “made it clear to her that in order to protect [Henges]

from being able to take a distribution from his Roth IRA account, they would need a court order

or authority from a legal guardian of [Henges’s] estate.”

               The probate court resumed the hearing on the guardianship application in

May 2020.    The court heard testimony from Dr. Schillerstrom, Dolliver, and Henges, and

Dr. Gripon gave additional testimony. The court formally received the written report of its court

investigator, who concluded that, based on the medical evidence, less restrictive alternatives to

the appointment of a guardian of Henges’s person and estate were not feasible or appropriate.

Dr. Schillerstrom testified that the natural course of Henges’s illness made it increasingly

difficult for him to make reasonable choices and that his deficiencies in “executive functioning”

affected “things like financial oversight [and] medication management.”         Dr. Schillerstrom

emphasized that executive function, rather than memory, is what predicts a person’s ability to

care for one’s self and that Henges’s deficient executive function impeded him from making

complicated business or financial decisions for himself.

               The day after the hearing concluded, the court announced its ruling that, based on

a review of the record, it found by clear and convincing evidence that Henges was partially

incapacitated and that, “although he is pretty close to being totally incapacitated, he does have

                                                6
the ability to vote, and I’ll let him have the right to vote.” The court stated that it would be

granting a limited guardianship of the person and a full guardianship of the estate. The court

signed an order appointing Dolliver guardian of Henges’s person with limited authority and

guardian of Henges’s estate with full authority. The court ordered that Dolliver post a $700,000

bond, that Henges be allowed to manage a personal allowance of $300 per month for personal

expenditures, and that Dolliver submit annual reports of the person and an annual account to the

court. At Henges’s request, the court filed findings of fact and conclusions of law. Henges then

perfected this appeal.


                                          DISCUSSION

               The Legislature has determined that a court shall appoint a guardian for a person

other than a minor according to the circumstances and considering the best interests of the ward.

Tex. Est. Code § 1104.101. Before appointing a guardian, the court must find by clear and

convincing evidence that: (1) the ward is an incapacitated person; (2) it is in the best interest of

the ward to have the court appoint a guardian; (3) the rights of the ward or the ward’s property

will be protected by the appointment of a guardian; and (4) alternatives to guardianship and

supports and services available have been considered and determined to be infeasible. Id.

§ 1101.101(a)(1). The probate court made the following findings of fact and conclusions of law:


       FOF 5: At trial on September 26, 2019, the testimony indicated that the
       alternatives to guardianship currently allowing [Dolliver] to manage [Henges’s]
       personal and medical care, including the Medical Power of Attorney, were no
       longer protecting [Henges]. For example, [Henges] would diagnose himself with
       a condition, then order medications and hide them in his room at Belmont Village,
       against the rules and against the medical advice of his treating physicians.
       [Henges] also insists on dosing his own medications, a practice that was against
       medical advice, against the rules at Belmont, and which the testimony indicated
       risked damage to his heart. Finally, [Henges] had at times made threats to revoke
       his Medical Power of Attorney.
                                                 7
FOF 6: Dr. Blake Freeman, a neurologist and one of [Henges’s] treating
physicians, testified as the expert witness for [Dolliver] and [Dolliver’s sister].
Dr. Freeman determined that [Henges] suffers from vascular dementia, which
causes cognitive deficits and executive dysfunctions. According to Dr. Freeman,
[Henges] does not have the cognitive ability [to] make his own financial
decisions, manage his medications and medical care, or operate a motor vehicle.
Dr. Freeman, as one of [Henges’s] treating physicians, has performed extensive
medical testing and reviewed a multitude of medical records. Dr. Freeman
confirmed to this Court that several other neurologists concurred with Dr.
Freeman’s diagnosis of [Henges]. The Court found Dr. Freeman’s testimony in
this case to be credible.

FOF 7: Dr. Edward Gripon testified that he interviewed [Henges] for
approximately two or three hours and reviewed medical records provided by
[Henges]. Dr. Edward Gripon concluded that [Henges] suffers little cognitive
impairment.

FOF 10: During the pause in trial after September 26, 2019, [Henges] acted in
ways that jeopardized his retirement accounts. In addition, [Dolliver] was unable
with her existing authority to fully protect the monthly income from [Henges’s]
veteran’s pension.

FOF 18: Dr. Jason Schillerstrom, the neurologist chosen by the Court, testified
about his examination of [Henges] and his diagnosis of major neurocognitive
disorder, secondary to cerebrovascular disease. Dr. Schillerstrom determined that
[Henges] had lost his executive functioning abilities, which left him unable to
make complex decisions for himself, determine his residence, make medical
decisions, or drive a motor vehicle, among other things. The Court found
Dr. Schillerstrom’s testimony to be credible.

FOF 19: Dr. Edward Gripon again testified that [Henges] suffered little cognitive
impairment. The Court was not persuaded by Dr. Gripon’s testimony in this case.

FOF 20: [Henges] testified to his belief that he has been misdiagnosed by
multiple doctors and to his belief that he does not suffer from any cognitive
impairment. [Henges] testified that he wants to purchase and drive a car and
purchase a home to live in by himself. [Henges] was adamant about his right to
vote.

FOF 21a: [Henges] is a partially incapacitated person without capacity to care for
himself, to manage his property, to make personal decisions regarding his
residence, and to operate a motor vehicle.

FOF 21c: Alternatives to guardianship and support and services available to
[Henges] that would avoid the need for the appointment of a guardian have been
considered and determined not to be feasible.

                                        8
       FOF 22c: [Henges] lacks capacity to do some, but not all, of the tasks necessary
       to care for himself with or without supports and services as indicated by his
       mental and physical limitations as evidenced by recurring acts within the
       preceding six months and continuing to this date.

       FOF 22d: [Henges] lacks sufficient capacity with supports and services to make
       personal decisions regarding his residence, operating a motor vehicle, and
       marriage.


On appeal, Henges does not challenge the probate court’s findings related to Henges’s capacity

to care for himself or to make medical or financial decisions. Rather, he asserts only that the

court “abused its discretion by disregarding alternatives to guardianship” and challenges the

court’s finding that alternatives to guardianship either do not exist or are insufficient to protect

his interests. Henges argues that the lesser restrictive alternatives to guardianship that the court

“disregarded” include a medical power of attorney, a durable power of attorney, and a family

limited partnership and trust.

               Dolliver counters that the evidence and the record demonstrate that the family has

attempted and exhausted the alternatives to guardianship. She maintains that the court heard

evidence from an independent geriatric psychiatrist, considered the report of its court

investigator, and heard testimony from Henges and other physicians about alternatives to

guardianship. Dolliver asserts that the probate court was within its discretion to determine that

the proposed alternatives to guardianship were no longer feasible or sufficient to protect

Henges’s interests.


Standard of Review

               We review an order imposing a guardianship for an abuse of discretion. In re

Guardianship of Boatsman, 266 S.W.3d 80, 88 (Tex. App.—Fort Worth 2008, no pet.). “In

guardianship proceedings especially, the heavy responsibility for determining the best resolution

                                                 9
of fundamental and emotional issues lies necessarily within the trial court’s sound discretion.”

In re Thetford, 574 S.W.3d 362, 380 (Tex. 2019). This Court’s review of such a proceeding

must be “singularly mindful of the trial court’s unique opportunity and responsibility to assess

the circumstances presented.” Id. A trial court abuses its discretion if it acts in an arbitrary

or unreasonable manner without reference to any guiding rules or principles. Low v. Henry,

221 S.W.3d 609, 614 (Tex. 2007). A trial court also abuses its discretion by ruling without

supporting evidence. Ford Motor Co. v. Garcia, 363 S.W.3d 573, 578 (Tex. 2012). An abuse of

discretion does not occur when the trial court bases its decision on conflicting evidence and some

evidence of substantive and probative character supports its decision. Unifund CCR Partners v.

Villa, 299 S.W.3d 92, 97 (Tex. 2009).

               In guardianship proceedings, legal and factual sufficiency of the evidence are

not independent, reversible grounds of error; instead, they are factors to consider in assessing

whether there was an abuse of discretion.       In re Guardianship of A.E., 552 S.W.3d 873,

877 (Tex. App.—Fort Worth 2018, no pet.). Because the required findings in a guardianship

proceeding must be supported by clear and convincing evidence, in a legal sufficiency review,

we view the evidence in the light most favorable to the trial court’s decision to determine

whether a reasonable trier of fact could have formed a firm belief or conviction that its findings

were true. In re Boatsman, 266 S.W.3d at 85-86. In the legal sufficiency context, an abuse of

discretion does not occur when the trial court’s decision is based on conflicting evidence. In re

A.E., 552 S.W.3d at 877.

               In addressing a factual sufficiency challenge, we must consider all the evidence in

the record—both in support of and contrary to the trial court’s findings—to determine whether a

factfinder could reasonably form a firm belief or conviction about the truth of the finding. In re

                                               10
Boatsman, 266 S.W.3d at 86. If the disputed evidence is so significant that a factfinder could

not have formed a firm belief or conviction in the truth of the trial court’s findings, then the

evidence is factually insufficient. Id. The trier of fact is the exclusive judge of the credibility of

the witnesses and the weight to be given their testimony. See In re C.H., 89 S.W.3d 17, 27-29

(Tex. 2002).

               The Texas Estates Code defines “alternatives to guardianship” to include the

following:


       (1) execution of a medical power of attorney under Chapter 166, Health and
       Safety Code;

       (2) appointment of an attorney in fact or agent under a durable power of attorney
       as provided by Subtitle P, Title 2;

       (3) execution of a declaration for mental health treatment under Chapter 137,
       Civil Practice and Remedies Code;

       (4) appointment of a representative payee to manage public benefits;

       (5) establishment of a joint bank account;

       (6) creation of a management trust under Chapter 1301;

       (7) creation of a special needs trust;

       (8) designation of a guardian before the need arises under Subchapter E, Chapter
       1104; and

       (9) establishment of alternate forms of decision-making based on person-centered
       planning.


Tex. Est. Code § 1002.0015. Henges argues that his current estate planning arrangements

constitute “alternatives to guardianship” sufficient to avoid a guardianship of his estate.

Specifically, Henges points to a financial power of attorney that he has executed as well as the

trust and family partnership he created as part of his estate planning. Henges asserts that the trial


                                                 11
court’s finding that these were no longer feasible alternatives to guardianship of his estate was

not supported by clear and convincing evidence. With regard to guardianship of his person,

Henges argues that the principal concern articulated at trial was that he was no longer able to

safely operate a motor vehicle, administer medications and make decisions about his medical

treatment, or address personal hygiene issues related to incontinence.        Henges argues that

reasonable alternatives to guardianship exist to address these concerns, including the Texas

Department of Public Safety’s medical review process and a medical power of attorney he

has executed. Henges contends that the trial court’s finding that these were not reasonable

alternatives to a guardianship of his person was not supported by clear and convincing evidence.


Guardianship of Henges’s Estate

               Evidence was presented at trial that the majority of Henges’s financial assets,

including real estate and a brokerage account, are held in a family partnership and trust that he

created in 2015. The trust does not, however, include Henges’s IRA retirement account or the

military retirement benefits he receives monthly. Henges argues on appeal that, although the

court has found him to be incapacitated, alternatives to guardianship exist that would sufficiently

protect the financial assets that are not included in the family partnership and trust. Henges

asserts that Dolliver could manage those funds using her power of attorney and that the funds

could be deposited in a bank account held jointly by Dolliver and Henges. Dolliver testified,

however, that either of these alternatives would leave Henges with formal legal authority to

make financial decisions about these funds. Dolliver testified that as a joint bank account holder

or a person with Henges’s power of attorney, her authority would be limited to offering advice to

Henges. Dolliver stated that by May 2020, the power of attorney was no longer a feasible

alternative because an independent geriatric psychiatrist had determined that Henges lacked the
                                                12
capacity to make complex business decisions. She testified that the financial institution holding

Henges’s IRA retirement account informed her that without a guardianship in place if Henges

“decided he wanted to have all that money withdrawn they would have no choice but to allow

him to do that.” Dolliver testified that Henges had begun hiding things from her and her sister

and had recently set up a new cell phone account to prevent her from having access to his phone

records. Dolliver stated that Henges had told her he wanted to buy a car and a house. At trial,

Henges state that he wanted to “get the hell out of” the assisted living facility and wanted

to “go and buy my own damn place and run it.”         In light of this testimony, a reasonable

factfinder could have formed a firm conviction or belief that a power of attorney would be

inadequate to provide the oversight needed to protect Henges’s financial assets given his

inability to make complex financial decisions. See In re Guardianship of Bruner, No. 05-18-

01006-CV, 2019 WL 2912236, at *3 (Tex. App.—Dallas July 8, 2019, no pet.) (mem. op.)

(concluding that power of attorney was not feasible alternative to guardianship of incapacitated

person because power of attorney would not provide complete control of money). The power of

attorney would only permit Dolliver to effectuate Henges’s wishes, not to override them.

              The evidence supports the court’s determination that a joint checking account

would not be a feasible alternative to guardianship to protect Henges’s monetary assets. Again,

the court heard testimony that Henges lacks capacity to make financial decisions or manage

a bank account. There was testimony that Henges routinely carries large sums of cash and that

he has begun freely sharing personal financial information with strangers. Dr. Schillerstrom

testified that Henges’s condition made him particularly vulnerable to malfeasance of third

parties. Dolliver testified that, without a guardianship in place, if Henges decided he wanted to

withdraw all his money from a financial institution that institution would have no choice but

                                               13
to allow him to do that. A joint checking account would only provide Dolliver with access to

Henges’s funds, it would not allow her to protect the funds from his impaired decision making.

The court could reasonably have formed a firm belief or conviction that a joint checking account

was not a feasible alternative to a guardianship and would be insufficient to protect Henges’s

financial assets.


Guardianship of Henges’s Person

                There was testimony at trial that Henges could not operate a motor vehicle safely.

Henges testified that he wanted to purchase a car and drive it. On appeal, Henges asserts that the

Texas Department of Public Safety’s review process is a reasonable alternative to guardianship

of his person and would adequately protect him and others from any danger related to his

operation of a motor vehicle. Henges maintains that because the DPS review process operates

independently of a guardianship and does not require a judicial finding of incapacity to refuse

to renew a driver’s license, that process constitutes a feasible less restrictive alternative to

guardianship.       Henges does not challenge the court’s finding, based on the testimony of

Dr. Freeman and Dr. Schillerstrom, that he can no longer safely operate a motor vehicle.

Instead, he asserts that the DPS can evaluate his fitness to drive and, consequently, guardianship

is not necessary.

                The Texas Estates Code expressly provides that the probate court must determine

“whether the proposed ward lacks the capacity . . . to make personal decisions regarding . . .

operating a motor vehicle.” Tex. Est. Code § 1101.101(c). Thus, the Legislature intended for

the probate court, not the Texas Department of Public Safety, to determine whether a proposed

ward has the capacity to drive.       For its part, the DPS is required to defer to a judicial

determination of capacity. See Tex. Transp. Code §§ 521.319(a) (“A person may not operate a
                                                14
motor vehicle if the person: . . . (2) has been determined by a judgment of a court to be totally

incapacitated or incapacitated to act as the operator of a motor vehicle.”); .319(d) (mechanism

for court to notify agency of incapacity finding); .201 (department prohibited from issuing new

license to person found by court to be incapacitated). The statutory framework provides that

the probate court assess cognitive capacity and decision-making, whereas the DPS’s review

process addresses a range of medical conditions, including vision problems, reflex insufficiency,

or the risk of a sudden loss of consciousness. See, e.g., 37 Tex. Admin. Code §§ 15.51 (Tex.

Dep’t of Pub. Safety, Vision Tests); 15.57 (Tex. Dep’t of Pub. Safety, Restrictions, Physical).

It is not the purview of the DPS to evaluate or make a determination on whether an applicant

has the cognitive capacity to make a personal decision regarding whether or not to drive.

Instead, the Texas Estates Code requires that the probate court imposing a guardianship must

specifically address the ward’s capacity to operate a motor vehicle in its order. Tex. Est. Code

§ 1101.101(c). The court did not abuse its discretion in finding by clear and convincing evidence

that the DPS review process was not a feasible alternative to guardianship with respect to

Henges’s desire to operate a motor vehicle.

               Henges also argues on appeal that the existing medical power of attorney is a

feasible alternative to guardianship even though he has been found to lack capacity to manage

his medications and make decisions about his medical care. But a medical power of attorney

can be revoked “at any time . . . without regard to whether the principal is competent or the

principal’s mental state.” See Tex. Health & Safety Code § 166.155(a)(1). Even if it were not

revoked, however, the court found that the medical power of attorney was not a feasible

alternative to a guardianship in this case, and the evidentiary record supports this finding. There

was evidence that Henges made independent decisions about what medications he would take

                                                15
that were contrary to the advice of his treating physicians, that Henges purchased and hid

medications in his room, and that he took medications that risked damage to his heart. Dolliver

testified that the existing medical power of attorney provides her with a way to carry out

Henges’s wishes, but not to guide them or oversee those decisions. See id. § 166.164 (statutory

form for medical power of attorney provides that “Your agent is obligated to follow your

instructions when making decisions on your behalf.”).          Henges testified that he had been

“misdiagnosed” by six neurologists and psychiatrists and there was evidence that he sought out

medical opinions that would confirm his belief that he did not have any cognitive or executive

function impairment. The court could reasonably have formed a firm belief or conviction that a

medical power of attorney would not protect Henges from physical harm resulting from his

refusal to follow the medical advice of his treating physicians and in fact to contravene it.


Available Supports and Services as Alternative to Guardianship

               Finally, Henges asserts that the probate court abused its discretion in finding that

the supports and services available to Henges were not a feasible alternative to guardianship.

See Tex. Est. Code § 1101.101(1)(E) (before appointing guardian court must find by clear and

convincing evidence that supports and services available that would avoid need for appointment

of guardian have been considered and determined not to be feasible). Henges argues that

Dolliver’s and her sister’s involvement and participation in his life is a support and service that is

a feasible alternative to guardianship and would continue to effectively protect his interests. The

evidence at trial, however, belies this assertion. Dolliver testified that although her support

and assistance had, in the past, been sufficient, over time Henges has resisted her efforts to

coordinate his medical appointments and care. Dolliver also testified that Henges had directed

certain service providers not to communicate with her and had threatened to revoke the medical
                                                 16
power of attorney. There was testimony that Henges has become increasingly resistant to efforts

to treat what several physicians have described as a progressing cognitive impairment. Dolliver

testified that she is no longer able to sufficiently manage either Henges’s estate or his person

without having the formal authority of a guardianship and that she required the authority that

would permit her to receive and provide instructions related to Henges’s financial matters and

medical needs. A trier of fact could reasonably have formed a firm belief or conviction that

continuing the status quo and relying on Dolliver’s and her sister’s support and services was no

longer a feasible alternative to a guardianship. The probate court did not abuse its discretion in

making that finding.


                                        CONCLUSION

               For the reasons stated in this opinion, we conclude that the probate court did not

abuse its discretion by disregarding alternatives to guardianship that would avoid the need for the

appointment of a guardian. The evidence supports the court’s finding by clear and convincing

evidence that the alternatives to guardianship were not feasible. Accordingly, we overrule

Henges’s sole appellate issue and affirm the probate court’s guardianship order.



                                             __________________________________________
                                             Thomas J. Baker, Justice

Before Chief Justice Byrne, Justices Baker and Smith

Affirmed

Filed: December 8, 2021




                                                17